DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Amendment
In response to the amendment filed on 12/21/2020, Claims 1-20, 39, 40, 43, and 44 have been cancelled, and Claims 21-38, 41, 42, and 45 are pending.

Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 12/21/2020, with respect to the rejection(s) of claim(s) under Sachar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krolik (US PGPub 2012/0109057).
Applicant's arguments, regarding Bates, have been fully considered but they are not persuasive.  Applicant asserts that Bates discourages the use of devices which completely occlude the ureter, and the Examiner agrees, however the present claims no don’t recite total or complete occlusion. The Examiner notes that since Bates teaches a device for trapping material in the vessel, the device at least partially occludes the vessels such that the material can not 
As to Applicant’s arguments directed to the dependent claims as being patentable due to their dependency to Claim 21 and 36, the rejection of Claim 21 and 36 is being maintained in light of the teachings of Bates. Applicant has not separately argued the patentability of the dependent claims. Thus, the dependent claims are also being rejected.
                                                                                                                                                                                                        

Claim Objections
Claims 36, 41 and 42 are objected to because of the following informalities:  
Claim 36 recites the limitation: “an occlusion portion located near the distal end of the elongated device body the occlusion portion being radially…”, however this limitation is suggested to read “an occlusion portion located near the distal end of the elongated device body, the occlusion portion being radially…” such that a comma separates both phrases.
Claims 41 and 42 recite the limitation “the locator” however this is suggested to recite “the locator portion” in order to keep the claim language consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 28, 29, 31-37, 41, 42, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krolik (US PGPub 2012/0109057).
Regarding Claim 21, Krolik teaches a temporary aortic occlusion device (Figure 14), comprising: 
an elongated device body (320’; Figure 14) defining an axis therethrough and having a distal end (324’) and a proximal end (322’) (Paragraph 0164; Figure 14); 
a locator portion (350a’) located near the distal end of the elongated device body 324’), the locator portion (350a’) having a proximal side and a distal side and being radially expandable from the proximal end of the device (Paragraph 0164 and 0165) so as to confirm a proper location of the temporary aortic occlusion device within an aorta (while Krolik does not explicitly state that the locator portion confirms proper location of the device within an aorta, it is the Examiner’s position that this limitation is an intended use and it is the Examiner’s position that the device of Krolik is capable of using the expandable locator portion (350a’) to confirm proper location by expanding the locator portion until there is resistance on the occlusion device); 
an occlusion portion (359’; Figure 14) located near the distal end of the elongated device body (320’; Paragraph 0164-0165), the occlusion portion (359’) being radially expandable from the proximal end of the device (by element 364’; Paragraph 0164) to a diameter equal to or greater than a diameter of the aorta so as to cause occlusion of the aorta (Krolik teaches that element 359’ is a dilation balloon, and it is the Examiner’s position that given the size of the patients aorta, the balloon can be inflated to the appropriate diameter to cause occlusion in the aorta); and 
a control member (330’) extending from the proximal end of the elongated device body to the locator portion (Paragraph 0150; see also Figure 14, but the Examiner notes that slide 360’ is used to slide control member 330’ to expand the locator portion 350a’), the control member (330’) configured to apply a compressive axial force to the locator portion (350a’) to cause a relative distance between the proximal and distal sides of the locator portion (350a’) to decrease thereby radially expanding the locator portion (350a’) (Paragraph 0150-0157).
Regarding Claim 24, Krolik teaches the temporary aortic occlusion device of claim 21, wherein the occlusion portion (359’) is a balloon (Paragraph 0165; Figure 14).
Regarding Claim 28, Krolik teaches the temporary aortic occlusion device of claim 21, wherein the locator portion (350a’) has a maximum expansion diameter that is smaller than a maximum expansion diameter of the occlusion portion (359’; Figure 14).
Regarding Claim 29, Krolik teaches the temporary aortic occlusion device of claim 21, wherein the elongated device body (320’) is a tube (Paragraph 0164).
Regarding Claim 31, Krolik teaches the temporary aortic occlusion device of claim 21, further comprising a handle (360’) at the proximal end of the device (Figure 14).
Regarding Claim 32, Krolik teaches the temporary aortic occlusion device of claim 31, wherein the handle (360’) includes a first slider member (362’) controlling radial expansion of the locator portion via the control member.
Regarding Claim 33, Krolik teaches the temporary aortic occlusion device of claim 32, wherein the handle (360’) includes a second slider member (368’, the plunger of the syringe is considered a slider member) controlling radial expansion of the occlusion portion (Figure 14).
Regarding Claim 34, Krolik teaches the temporary aortic occlusion device of claim 32, wherein the occlusion portion (359’) is a balloon, and the handle further comprises a fluid connection port (364’) controlling radial expansion of the balloon (Paragraph 0165).
Regarding Claim 35, Krolik teaches the temporary aortic occlusion device of claim 21, wherein the temporary aortic occlusion device is configured to be located below renal arteries in an aorta (the Examiner is interpreting this limitation to be an intended use, and it is the Examiner’s position that the device of Krolik is configured to be located below the renal arteries since it is designed to be inserted into blood vessels, see Figure 13).
Regarding Claim 41, Krolik teaches the temporary aortic occlusion device of claim 21, wherein the control member (330’) is configured to apply the compressive axial force to the distal side of the locator (350a’; Paragraph 0154).
Regarding Claim 45, Krolik teaches the temporary aortic occlusion device of claim 21, wherein the locator portion (350a’) is radially expandable from the proximal end of the device to a diameter less than or equal to the diameter of the aorta (while Krolik does not explicitly state that the locator portion expands to a diameter less than or equal to the diameter of an aorta, it is the Examiner’s position that this limitation is an intended use and it is the Examiner’s position that the device of Krolik is capable of expanding the locator portion to a diameter less than or equal to an aorta).
Regarding Claim 36, Krolik teaches a temporary aortic occlusion device (Figure 14), comprising: 
an elongated device body (320’) having a distal end (324’) and a proximal end (322’);
a locator portion (350a’) located near the distal end of the elongated device body (320’), the locator portion (350a’) extending axially from a proximal side to a distal side in a delivery configuration and being radially expandable from the proximal end of the device so as to confirm a proper location of the temporary aortic occlusion device within the aorta by resistance (while Krolik does not explicitly state that the locator portion confirms proper location of the device within an aorta, it is the Examiner’s position that this limitation is an intended use and it is the Examiner’s position that the device of Krolik is capable of using the expandable locator portion (350a’) to confirm proper location by expanding the locator portion until there is resistance on the occlusion device; see Paragraph 0154) ; 
an occlusion portion (359’) located near the distal end of the elongated device  body (320’), the occlusion portion (359’) being radially expandable from the proximal end of the device so as to cause occlusion of the aorta (Paragraph 0165; it is the Examiner’s position that the occlusion position of Krolik is capable of causing occlusion of the aorta); and 
a handle (360’) at the proximal end of the elongated device body, the handle having a first expansion control member (330’) configured to control radial expansion of the locator portion (350a’) by causing a compressive axial force to be applied to the locator portion (350a’; Paragraph 0155) and a second expansion control member (368’) configured to control radial expansion of the occlusion portion (359’).
Regarding Claim 37, Krolik teaches the temporary aortic occlusion device of claim 36, wherein the occlusion portion (359’) has a larger maximum expansion diameter than a maximum expansion diameter of the locator portion (350a’; Figure 14).
Regarding Claim 42, Krolik teaches the temporary aortic occlusion device of claim 36, wherein the first expansion control member (330’) is configured to apply the compressive axial force to the distal side of the locator (350a’; Paragraph 0154).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-23, 25-27, 29-31, 35, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US Patent 5,935,139).
Regarding Claim 21, Bates teaches a temporary aortic occlusion device (Abstract; Figure 7), comprising: 
an elongated device body (12) defining an axis therethrough and having a distal end (22) and a proximal end (18; Figure 1 for illustration however the Examiner is relying on the embodiment of Figure 7); 
a locator portion (16A; Figure 7) located near the distal end of the elongated device body (12; Figure 7), the locator portion (16A) having a proximal side and a distal side and being radially expandable from the proximal end of the device so as to confirm a proper location of the temporary aortic occlusion device within an aorta (Column 5, Lines 42-58; The Examiner notes that while the prior art does not explicitly state that the locator portion (16A) is to confirm proper location of the device within an aorta, it is the Examiners position that this limitation is functional and the device of Bates is capable of confirming proper location of the device within the aorta by using the force feedback from the inner cannula 14 which is used to expand the locator portion. Essentially, when the locator portion (16A) contacts tissue, the force to continue expanding the locator portion will increase due to the resistance from the tissue).
an occlusion portion (16B; Figure 7) located near the distal end of the elongated device body, the occlusion portion being radially expandable from the proximal end of the device to a diameter (Column 5, Lines 36-58) and 
a control member (14; Figure 7) extending from the proximal end of the elongated device body to the locator portion (16A), the control member (14) configured to apply a compressive axial force to the locator portion to cause a relative distance between the proximal and distal sides of the locator portion to decrease thereby radially expanding the locator portion (16A; Column 7, Lines 42-58).
Bates fails to explicitly teach the occlusion portion being expandable to a diameter equal to or greater than a diameter of the aorta so as to cause occlusion of the aorta.
The Examiner notes that while the prior art reference does not explicitly state that the occlusion portion is radially expandable to a diameter equal to or greater than a diameter of the aorta so as to cause occlusion of the aorta, the prior art reference is designed to expand to any appropriate expanded configuration (Column 5, Lines 45-50) and thus it is the Examiner’s position that given the size of a patients aorta (either baby, toddler, child, or adult, or large/small mammal), the occlusion portion (16B) is capable of being expanded to cause occlusion of the aorta. The examiner further notes that this occlusion can be partial since the claims do not require a full occlusion of the vessel.
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size of the occlusion portion such that the occlusion portion expands to a diameter equal or greater than a diameter of the aorta, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04)
Regarding Claim 22, Bates teaches the temporary aortic occlusion device of claim 21, wherein the locator portion (16A) is composed of a plurality of braided wires (Column 3, Lines 10-42).
Regarding Claim 23, Bates teaches the temporary aortic occlusion device of claim 21, wherein the occlusion portion (16B) is composed of a plurality of braided wires (Column 3, Lines 10-42).
Regarding Claim 25, Bates teaches the temporary aortic occlusion device of claim 21, wherein the locator portion (16A) is positioned proximal of the occlusion portion (16B; Figure 7).
Regarding Claim 26, Bates teaches the temporary aortic occlusion device of claim 21, but fails to explicitly teach wherein the locator portion (16A) has a maximum expansion diameter configured to be less than the diameter of the aorta.
 The Examiner notes that while the prior art reference does not explicitly state that the locator portion (16A) has a maximum expansion diameter configured to be less than the diameter the aorta, the prior art reference is designed to expand to any appropriate expanded configuration (Column 5, Lines 45-50) and thus it is the Examiner’s position that given the size of a patients aorta (either baby, toddler, child, or adult, or large/small mammal), the locator portion (16A) is capable of being expanded to a maximum diameter less than the aorta.
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size of the locator portion such that the locator portion expands to a maximum diameter less than a diameter of the aorta, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04)
Regarding Claim 27, Bates teaches the temporary aortic occlusion device of claim 21, but fails to explicitly state wherein the occlusion portion has a maximum expansion diameter configured to be greater than the diameter of the aorta.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size of the occlusion portion such that the occlusion portion expands to a maximum diameter greater than a diameter of the aorta, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04)
Regarding Claim 29, Bates teaches the temporary aortic occlusion device of claim 21, wherein the elongated device body (12) is a tube (Figure 1 and 7; Column 2, Lines 60-67).
Regarding Claim 30, Bates teaches the temporary aortic occlusion device of claim 29, wherein the control member (14) comprises a control wire positioned within a lumen of the tube (12) controlling radial expansion of the locator portion (Column 3, Lines 5-10 and Lines 33-42; Figure 1 and 7).
Regarding Claim 31, Bates teaches the temporary aortic occlusion device of claim 21, further comprising a handle (18) at the proximal end of the device (Figure 1; Column 2, Lines 60-61).
Regarding Claim 35, Bates teaches the temporary aortic occlusion device of claim 21, wherein the proper location of the temporary aortic occlusion device is configured to be located below renal arteries in an aorta (It is noted that this limitation is functional and the device of Bates would be capable of being deployed below the renal arteries in the aorta).
Regarding Claim 41, Bates teaches the temporary aortic occlusion device of claim 21, wherein the control member is configured to apply the compressive axial force to the distal side of the locator (Column 5, Lines 42-46 states that the force is exerted through spacer 30 which is distal the locator).


Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US Patent 5,935,139) as applied to claim 21 above, and further in view of Staunton (US PGPub 2014/0121674).
Regarding Claim 32-33, Bates teaches the temporary aortic occlusion device of claim 31, but fails to explicitly state wherein the handle includes a first slider member controlling radial expansion of the locator portion via the control member and wherein the handle includes a second slider member controlling radial expansion of the occlusion portion.
Bates teaches a handle portion (18) and a handle (20) attached to the control member (14) for controlling radial expansion. Bates also teaches the need for having two control members and thus a handle (20) for each of the control members. Bates doesn’t teach these handles (20) being a part of the handle (18).
Staunton teaches a medical device delivery catheter (abstract) having a handle (Figure 11) which comprises two sliders (172) which are each attached to a steering cable (60). Thus Staunton teaches a single handle with two sliders for controlling the control members (60).
It would have been obvious to one of ordinary skill in the art to modify the handle of Bates such that it includes two sliders for manipulating the control members as taught by Staunton, for the advantage of providing the ability to actuate the control members with a single handle.




Claim 36-38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US Patent 5,935,139) and Staunton (US PGPub 2014/0121674).
Regarding Claim 36, Bates teaches a temporary aortic occlusion device (Abstract; Figure 7), comprising: 
an elongated device body (12) having a distal end (22) and a proximal end (18; Figure 1 for illustration however the Examiner is relying on the embodiment of Figure 7); 
a locator portion (16A; Figure 7) located near the distal end of the elongated device body (12; Figure 7), the locator portion (16A) extending axially from a proximal side to a distal side in a delivery configuration (Figure 1) and being radially expandable from the proximal end of the device so as to confirm a proper location of the temporary aortic occlusion device within an aorta (Column 5, Lines 42-58; The Examiner notes that while the prior art does not explicitly state that the locator portion (16A) is to confirm proper location of the device within an aorta, it is the Examiners position that this limitation is functional and the device of Bates is capable of confirming proper location of the device within the aorta by using the force feedback from the inner cannula 14 which is used to expand the locator portion. Essentially, when the locator portion (16A) contacts tissue, the force to continue expanding the locator portion will increase due to the resistance from the tissue).
an occlusion portion (16B; Figure 7) located near the distal end of the elongated device body, the occlusion portion being radially expandable from the proximal end of the device to a diameter so as to cause occlusion of the aorta (Column 5, Lines 36-58; The Examiner notes that while the prior art reference does not explicitly state that the occlusion portion is radially expandable to cause occlusion of the aorta, the prior art reference is designed to expand to any appropriate expanded configuration (Column 5, Lines 45-50) and thus it is the Examiner’s position that given the size of a patients aorta (either baby, toddler, child, or adult, or large/small mammal), the occlusion portion (16B) is capable of being expanded to cause occlusion of the aorta. The examiner further notes that this occlusion can be partial since the claims do not require a full occlusion of the vessel), and
a handle (18) at the proximal end of the elongated device body (12; Figure 1).
a first expansion control member (18) configured to control radial expansion of the locator portion by causing a compressive axial force to be applied to the locator portion and a second expansion control member (18) configured to control radial expansion of the occlusion portion (Column 5, Lines 50-58).
Bates fails to disclose the handle comprises the first and second expansion control members.
Staunton teaches a medical device delivery catheter (abstract) having a handle (Figure 11) which comprises two sliders (172) which are each attached to a steering cable (60). Thus Staunton teaches a single handle with two sliders for controlling the control members (60).
It would have been obvious to one of ordinary skill in the art to modify the handle of Bates such that it includes two sliders for manipulating the control members as taught by Staunton, for the advantage of providing the ability to actuate the control members with a single handle.
Regarding Claim 37, the combination of references disclosed above teaches the temporary aortic occlusion device of claim 21, but fails to state wherein the occlusion portion has a larger maximum expansion diameter t than a maximum expansion diameter of the locator portion.
Bates states in Column 5, Lines 50-51, state that “Of course, any appropriate expanded configuration can be obtained with mesh portions 16A and 16B”. Furthermore, Column 5, Lines 51-58 state that two wires such as cannula 14 can be provided to accomplish independent expansion of mesh portions 16A and 16B (which implies to the Examiner that different diameter meshes can be controlled to expand to their own maximum diameter).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sizes of the locator and occlusion portion relative to one another since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). (See MPEP 2144.04) Furthermore, A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding Claim 38, the combination of references disclosed above teaches the temporary aortic occlusion device of claim 37, wherein Bates teaches the locator portion (16A) is positioned proximally of the occlusion portion (16B; Figure 7).
Regarding Claim 42, the combination of references disclosed above teaches the temporary aortic occlusion device of claim 36, wherein the first expansion control member (14) is configured to apply the compressive axial force to the distal side of the locator (Column 5, Lines 42-46 states that the force is exerted through spacer 30 which is distal the locator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED G GABR/Primary Examiner, Art Unit 3771